845 So.2d 1020 (2003)
Joanne L. BUSBEE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-2449.
District Court of Appeal of Florida, First District.
May 29, 2003.
Rehearing Denied June 11, 2003.
Nancy A. Daniels, Public Defender, and P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, and James W. Rogers, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
This appeal is brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record revealed no reversible errors up to the point that the appellant's probation was revoked and a prison sentence imposed. However, at sentencing, the trial court orally sentenced the appellant to three years' imprisonment. The next day, the trial court announced that it had made a mistake when it imposed only three years, and stated that it had intended to impose five years. Despite the appellant's contemporaneous objection on double jeopardy grounds, the appellant's sentence was increased.
Although we affirm the revocation of probation, we reverse the new sentence because a judge may not increase a legal sentence once the sentence has begun to be served. See Ashley v. State, 28 Fla. L. Weekly S18, ___ So.2d ___, 2003 WL 60564 (Fla. January 9, 2003). We remand with instructions to the trial court to reinstate the original, orally-pronounced sentence.
AFFIRMED IN PART; REVERSED IN PART; REMANDED WITH INSTRUCTIONS.
BOOTH, VAN NORTWICK, and HAWKES, JJ., concur.